Title: From George Washington to Brigadier General John Stark, 5 August 1778
From: Washington, George
To: Stark, John


          
            Sir
            Head Quarters White plains 5th Augt 1778
          
          I recd yours of the 29 July by Lieut. Randolph and of 31st inclosing the order of
            Congress for raising those Men who are now demanding pay. As this is a matter of a
            particular nature, I cannot undertake to settle it. I think the charges, whatever they
            may be, ought to [be] drawn out and submitted to Congress—I cannot determine what is to
            be done respecting the State prisoners at Albany who draw continental provision. Govr
            Clinton says those at Pougkepsie are furnished with provision by the state. I would have
            you enquire of the Magistrates of Albany and know of them how it first happened that
            those prisoners drew from the continental store. The Commy should keep an exact Acct of
            what he issues.
          I cannot see why the Soldiers Wives in Albany should be supported at public expence.
            They may get most extravagant wages for any kind of work in the Country and to feed
            them, when that is the case, would be robbing the public and encouraging idleness. If
            they would come down and attend as Nurses to the Hospitals they would find immediate
            employ. When I sent up Lieut. Colo. Butler with his own Regiment and 
            a detatchment from Morgans, I intended he should have taken the command of all the
            troops employed upon that service, provided it did not require a Genl officer He is not
            only a very brave but an experienced Officer especially for such an expedition. If Colo.
            Alden is with his Regiment, and forms a junction with Lt Colonel Butler, he must command
            him of course, except Colo. Alden could by any means be put upon some other service. If
            the thing could be so managed it would be very agreeable to me, as I place great
            dependance upon Colo. Butlers Abilities as a Woodsman.
          I will send up as many of the Articles as can be procured for Butlers and Morgans Regt
            by Lieut. Randolph. I am &c.
        